      Case 1:14-cr-00546-VECUSDC
                              Document
                                 SDNY 655 Filed 04/30/20 Page 1 of 2


MEMO ENDORSED
                            DOCUMENT
                            ELECTRONICALLY FILED
                            DOC #:
                            DATE FILED: 4/30/2020
Case 1:14-cr-00546-VEC Document 655 Filed 04/30/20 Page 2 of 2




                                     Application GRANTED.

                                     In light of disruptions from Mr. Kareem's transfer
                                     to a new facility and the COVID-19 pandemic, Mr.
                                     Kareem's time to reply to the Government's
                                     opposition is extended to June 30, 2020. A copy of
                                     this Order has been mailed by Chambers.

                                     SO ORDERED.


                                                                4/30/2020

                                     HON. VALERIE CAPRONI
                                     UNITED STATES DISTRICT JUDGE
